sentence. Appellant failed to demonstrate an impediment external that
                prevented him from filing this claim in a timely petition. See Hathaway v.
                State, 119 Nev. 248, 252, 71 P.3d 503, 506 (2003). Appellant also failed to
                demonstrate actual prejudice because his claim lacked merit. Appellant
                was not entitled to have the credit applied to each consecutive term of
                imprisonment imposed in the judgment of conviction; the credits were
                properly applied to the ultimate sentence imposed in this case.   See NRS
                176.055(1); Kuykendall v. State, 112 Nev. 1285, 1287, 926 P.2d 781, 783
                (1996). Therefore, we conclude that the district court did not err in
                denying the petition, and we
                            ORDER the judgment of the district court AFFIRMED.




                                                   Hardesty




                                                                                  J.
                                                   Cherry



                cc: Hon. Valerie Adair, District Judge
                     Brian Troy Walker
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                     2
(0) 1947A e